{¶ 57} I would not find that the testimony of Dr. Berg, plaintiffs' expert, supported by photos, fails to preserve a genuine issue of material fact with respect to Wooten's opportunity to see and avoid the oncoming train. However, I agree that the holding in Hicks v. Consol. Rail Corp. (1993),92 Ohio App.3d 636, 637 N.E.2d 19, is distinguishable with respect to the central issue concerned, which is whether defendant CSX Railroad breached a duty of care it owed Wooten.
 {¶ 58} In Hicks, a dense stand of trees growing on and adjacent to the railroad's right-of-way allegedly prevented the plaintiff from seeing an oncoming train. Trees take many years to achieve that state of growth and density. Existence of such a relatively permanent condition charged the railroad with knowledge of it, and that knowledge imposed on the railroad a duty to take reasonable measures to avoid the hazard to motorists that its passing trains presented.
 {¶ 59} In the present case, a growth of standing corn is alleged to have created a similar obstruction. However, corn is planted seasonally and grows rapidly, far more so than trees. Therefore, even if the corn obstructed Wooten's opportunity to see the oncoming train, CSX had no duty to take additional steps to avoid the risks to passing motorists such as Wooten that the obstruction created. That would include removing the corn as well as reducing the speed of its trains below the limit permitted by applicable regulations, which are the measures plaintiffs contend it should have taken. *Page 446